Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
               DETAILED ACTION
	
1.	This action is in response to the amendment and argument field on 11 October 2022.
.	Claims 1, 7, 10 and 15 have been amended.
2.	Claims 1-20 remain Pending. 	
		
                  Responses to the Argument

3.	The applicant’s arguments filed on 11 October 2022. are moot in view of new ground of rejection rendered.	

                                                 Claim Rejections - 35 USC § 103
	
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C §103 as being unpatentable over by Applicant admitted prior art Koeberl et al. (US Publication No. 20140189890), hereinafter Koeberl and in view of Gregg et al. (US Publication No. 20020002688), hereinafter Gregg,  

Regarding claim 1: 
the host device, the host device comprising a memory system, wherein the host device is programmed to: receive subscriber software for interfacing the host device to a subscription service (Koeberl, ¶79).
receive from a first assembler secure appliance, first trace data based at least in part on the subscriber software (Koeberl, ¶50). 
generate trace-derived data using the first trace data and a memory system identification key (Koeberl, ¶51).
send a subscription request to a subscription server associated with the subscription service, the subscription request comprising the trace-derived data (Koeberl, ¶43). 
receive, from the subscription server, subscription data for accessing the subscription service (Koeberl, ¶57).
Koeberl does not explicitly suggest, and access the subscription service using the subscriber software and the subscription data; however, in a same field of endeavor Gregg discloses this limitation (Gregg, ¶59-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of subscription of data of Koeberl with the use of provided software to access subscription disclosed in Gregg to provide content securely even the users are in untrusted network, stated by Gregg at para.2.

Regarding claim 2:
wherein the host device is further programmed to receive second trace data based at least in part on test result data describing results of a test performed on the host device, wherein the generating of the trace-derived data also uses the second trace data (Koeberl, ¶47).
Regarding claim 3:
wherein the first trace data is received with a signed command from the first assembler secure appliance to store the first trace data at a secure portion of the memory system, and wherein the memory system is further programmed to: verify the signed command using a root key of the memory system; and responsive to verifying the signed command, store the first trace data at the secure portion of the memory system (Koeberl, ¶46)
Regarding claim 4:
further comprising the first assembler secure appliance, wherein the first assembler secure appliance is programmed to send the first trace data to the host device (Koeberl, ¶43).
Regarding claim 5:
wherein the first assembler secure appliance is further programmed to: send trace verification data to a key management server, the trace verification data comprising a public key of the first assembler secure appliance; and send a hash of the subscriber software to the key management server (Koeberl, ¶42).
Regarding claim 6: 
wherein the first assembler secure appliance is also programmed to: generate the first trace data using a private key of the first assembler secure appliance, the private key of the first assembler secure appliance associated with the public key of the first assembler secure appliance (Koeberl, ¶43).
Regarding claim 7:
wherein the first assembler secure appliance is further programmed to: receive a root key for the memory device from a key management server; and generate a signed command to the memory system instructing the memory system to store the first trace data at a secure portion of the memory system, the generating of the signed command using the root key; and wherein the memory system is program to verify the signed command; and responsive to verifying the signed command, store the first trace data at the secure portion of the memory system (Koeberl, ¶35-36).
Regarding claim 8:
further comprising a key management server, wherein the key management server is programmed to: generate trace verification data using the first trace data and the memory system identification key; and send the trace verification data to the subscription server for verifying the subscription request (Koeberl, ¶44).
Regarding claim 9:
wherein generating the trace-derived data comprises: reading the subscriber software from a secure portion of the memory system; and generating a subscriber software hash using the subscriber software and the memory system identification key (Koeberl, ¶51).
Regarding claim 10:
storing a memory system identification key at the memory system (Koeberl, ¶71).
receiving subscriber software, by the host device, the subscriber software for interfacing the host device to a subscription service (Koeberl, ¶79).
receiving, by the host device and from a first assembler secure appliance, first trace data based at least in part on the subscriber software (Koeberl, ¶50).
generating, by the host device, trace-derived data using the first trace data and the memory system identification key (Koeberl, ¶51).
sending, by the host device, a subscription request to a subscription server associated with the subscription service, the subscription request comprising the trace-derived data (Koeberl, ¶53).
receiving, from the subscription server, subscription data for accessing the subscription service (Koeberl, ¶57).
Koeberl does not explicitly suggest, and access the subscription service using the subscriber software and the subscription data; however, in a same field of endeavor Gregg discloses this limitation (Gregg, ¶59-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of subscription of data of Koeberl with the use of provided software to access subscription disclosed in Gregg to provide content securely even the users are in untrusted network, stated by Gregg at para.2.

Regarding claim 11:
further comprising receiving, by the host device, second trace data based at least in part on test result data describing results of a test performed on the host device, wherein the generating of the trace-derived data also uses the second trace data (Koeberl, ¶47).
Regarding claim 12:
wherein the first trace data comprises a cryptographic signature generated using a key of the first assembler secure appliance (Koeberl, ¶36).
Regarding claim 13:
wherein the first trace data is received with a signed command from the first assembler secure appliance to store the first trace data at a secure portion of the memory system, further comprising: verifying the signed command using a root key of the memory system; and responsive to verifying the signed command, storing the first trace data at the secure portion of the memory system (Koeberl, ¶35-36).
Regarding claim 14:
wherein generating the trace-derived data comprises: reading the subscriber software from a secure portion of the memory system; and generating a subscriber software hash value using the subscriber software and the memory system identification key (Koeberl, ¶51).
Regarding claim 15:
receiving subscriber software, by a host device, the subscriber software for interfacing the host device to a subscription service (Koeberl, ¶79).
receiving, by the host device and from a first assembler secure appliance, first trace data based at least in part on the subscriber software (Koeberl, ¶50). 
generating, by the host device, trace-derived data using the first trace data and a memory system identification key (Koeberl, ¶51). 
sending, by the host device, a subscription request to a subscription server associated with the subscription service, the subscription request comprising the trace-derived data (Koeberl, ¶53).
receiving, from the subscription server, subscription data for accessing the subscription service (Koeberl, ¶57).
Koeberl does not explicitly suggest, and access the subscription service using the subscriber software and the subscription data; however, in a same field of endeavor Gregg discloses this limitation (Gregg, ¶59-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of subscription of data of Koeberl with the use of provided software to access subscription disclosed in Gregg to provide content securely even the users are in untrusted network, stated by Gregg at para.2.

Regarding claim 16:
the operations further comprising receiving, by the host device, second trace data based at least in part on test result data describing results of a test performed on the host device, wherein the generating of the trace-derived data also uses the second trace data (Koeberl, ¶47).
Regarding claim 17:
wherein the first trace data comprises a cryptographic signature generated using a key of the first assembler secure appliance (Koeberl, ¶36).
Regarding claim 18:
wherein the first trace data is received with a signed command from the first assembler secure appliance to store the first trace data at a secure portion of the memory system, the operations further comprising: verifying the signed command using a root key of the memory system; and responsive to verifying the signed command, storing the first trace data at the secure portion of the memory system (Koeberl, ¶35-36).
Regarding claim 19:
the operations further comprising: sending, by the first assembler secure appliance, trace verification data to a key management server, the trace verification data comprising a public key of the first assembler secure appliance; and send, by the first assembler secure appliance, a hash of the subscriber software to the key management server (Koeberl, ¶42-43).
Regarding claim 20:
the operations further comprising generating, by the first assembler secure appliance the first trace data using a private key of the first assembler secure appliance, the private key of the first assembler secure appliance associated with the public key of the first assembler secure appliance (Koeberl, ¶43).

                           Conclusion	
	
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890